Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on November 10, 2021, have been carefully considered.  Claim 39 has been canceled; no new claims have been added.
Claims 21-33 and 35-37 are presently pending in this application.

Withdrawn Objection
	The objection to claim 21 for the informality therein, stated in the previous Office Action, has been withdrawn in view of Applicants’ amendment thereto.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
a. While claim 39 has effectively been canceled, the text of this claim is present in Applicants’ claims filed on November 10, 2021.  For clarity purposes, said text is being deleted via Examiner’s Amendment.


Allowable Subject Matter
Claims 21-33 and 35-37 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the claimed method for preparing a supported carbon catalyst, wherein a gas containing an organic silicon source is contacted with a silicon oxide-based material to obtain a precursor, followed by contacting the precursor with a gas containing an organic carbon source, wherein the precursor is contacted with the gas containing an organic carbon source at a contact temperature in a range from 500°C to 1000°C for 0.1 hour to 10 hours.
Exemplary prior art includes:
Weisbeck et al. (U. S. Patent Publication No. 2003/0134741), which teaches the preparation of catalysts, in which the catalyst surface is modified with organosilicon compounds, examples of which include dichlorodimethylsilane and chlorodimethylsilane (paragraphs [0129]-
Huang et al. (U. S. Patent Publication No. 2012/0071700), which teaches a catalyst comprising a carrier (which may be SiO2, see paragraph [0030]), said catalyst having at least one silane group grafted thereto by silylation, wherein the silanizing agent may be chosen from organic silanes, organic siloxanes, organic silazanes, organic chlorosilanes, and mixtures thereof (paragraphs [0034], [0038]-[0041], [0049]).  Huang et al. do not teach or suggest the employment of a gas containing an organic carbon source.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        December 16, 2021